DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a heat exchange part disposed adjacent to the sealing member and configured to perform temperature control of the sealing member by using any of the gases supplied to the power generation cells.”  However, it is unclear as to what constitutes “a heat exchange part” as the instant claim does not impart a particular structure that is configured to perform the temperature control of the sealing member.  For examination purposes, the instant limitation is interpreted to include any structure, whether internal or external to the cell structure for a fuel cell, that is capable of performing temperature control of the sealing member by using a gas supplied to the power generation cells.
Claims 2-12 are similarly rejected for being dependent from claim 1 and including the subject matter imparting issue of clarity.
Claim 13 recites, “each power generation cell assembly includes a heat exchange part configured to perform temperature control of sealing member disposed in the cell assembly, and the control device selectively activates the heat exchange part at a system start-up.”  However, it is unclear as to what constitutes “a heat exchange part” as the instant claim does not impart a particular structure that is configured to perform the temperature control of the sealing member.  For examination purposes, the instant limitation is interpreted to include any structure, whether internal or external to 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat exchange part… configured to perform temperature control of the sealing member” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Particular structures the examiner considers from the specification include the heat exchange part 191-197 as disclosed in Figs. 9-12, 15A-15D, and 16-21.  In each of the disclosed embodiments, it seems that the limitation “heat exchange part” comprises at least (i) a rib formed on the separator for the intake of a gas supplied to the power generation cell and (ii) a channel formed by the rib to allow the gas to flow therethrough, wherein the sealing member is disposed in contact with the rib along the path of the channel.  
Additionally, claim 5 seems to better define a structure that describe the claimed heat exchange part.  However, it is examiner’s understanding that the structure of the heat exchange part is not formed by the supplying of a gas into a space but includes the actually structure that defines the space formed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takahashi (JP 2007-213965 A; foreign copy and machine translation attached).
Regarding Claim 1, Takahashi discloses a cell structure (stacked body 14) for a fuel cell 10 [pars. 0027-32,0047-49; Figs. 2-3,5] comprising:
power generation cell assemblies each including a power generation cell 90 which includes a fuel electrode, an oxidant electrode, and an electrolyte sandwiched therebetween and is configured to generate power by using supplied gases;
a separator 94,96 configured to separate the adjacent power generation cell assemblies from each other;
a sealing member (first and second seal members 56,62 including seal portions 58a, 58b, 64a, 64b, 68a, 68b) disposed between an edge of a corresponding one of the power generation cell assemblies and an edge of the separator and configured to retain any of the gases supplied to the power generation cells between the corresponding power generation cell assembly and the separator; and
a heat exchange part (spaces 60,66,70) disposed adjacent to the sealing member and configured to perform temperature control of the sealing member by using any of the gases supplied to the power generation cells (e.g., leaked fuel or oxidant gases).
Regarding Claim 2, Takahashi discloses wherein the heat exchange part is disposed adjacent to the sealing member along a stacking direction [Figs. 2-3,5].
Regarding Claim 3, Takahashi discloses wherein the heat exchange part is disposed adjacent to the sealing member located at aligned position along a stacking direction or adjacent to the sealing member located at displaced position along the stacking direction [Figs. 2-3,5].
Regarding Claim 4, Takahashi discloses wherein, of a first surface of the sealing member, extending along a direction orthogonal to a stacking direction and a second surface of the sealing 
Regarding Claim 9, Takahashi discloses wherein the heat exchange part uses a branched portion of at least any of a heated oxidant gas to be supplied to the oxidant electrode and a heated fuel gas to be supplied to the fuel electrode [par. 0049] (i.e., Takahashi teaches the heat exchange part uses leaked fuel or oxidant gas such that the heat exchange part of Takahashi is necessarily branched with a portion of a heated oxidant gas or a heated fuel gas.  Further, the working fluid may leak as it is supplied to the respective electrode or after reaction of the gases in the power generation cell).  
Regarding Claim 10, Takahashi discloses wherein the heat exchange part uses an exhaust gas after a reaction of the gases in the power generation cells [par. 0049] (i.e., Takahashi teaches the heat exchange part uses leaked fuel or oxidant gas such that the heat exchange part of Takahashi is necessarily branched with a portion of a heated oxidant gas or a heated fuel gas.  Further, the working fluid may leak as it is supplied to the respective electrode or after reaction of the gases in the power generation cell).  
Regarding Claim 11, Takahashi discloses wherein the heat exchange part independently uses at least any of a heated oxidant gas to be supplied to the oxidant electrode and a heated fuel gas to be supplied to the fuel electrode [par. 0049] (i.e., Takahashi teaches the heat exchange part uses leaked fuel or oxidant gas such that the heat exchange part of Takahashi is necessarily branched with a portion of a heated oxidant gas or a heated fuel gas.  Further, the working fluid may leak as it is supplied to the respective electrode or after reaction of the gases in the power generation cell).  
Regarding Claim 12, Takahashi discloses wherein the heat exchange part is operated at least when the power generation cell is heated at a predetermined rate or faster (i.e., this is implicit).

Allowable Subject Matter
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Primary Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724